Citation Nr: 0739466	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 684	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE


Whether entitlement to waiver of nonservice-connected death 
pension overpayment in the amount of $15,996 is barred as a 
result of bad faith.



ATTORNEY FOR THE BOARD


T. L. Douglas, Counsel


INTRODUCTION

The appellant is a former spouse of the veteran who served on 
active duty from April 1945 to October 1945.  The veteran 
died in June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA).  Although correspondence 
dated in July 2005 was received from an entity claiming to be 
an accredited service organization assisting the appellant, 
VA records do not list this entity as an accredited 
organization and do not list its identified principals as 
accredited agents.  Neither the entity principals nor the 
"Veterans Outreach Specialist" correspondent are identified 
as attorneys.  The appellant has not executed a VA Form 22a 
appointing an individual as her agent and she was adequately 
notified in September 2005 of her right to appoint a 
representative.  Therefore, the Board finds the appellant is 
unrepresented in the present matter on appeal.

The appellant has also proposed a repayment plan and has 
requested a response to her proposal.  The RO should forward 
this information should forward this information to the 
appropriate VA office for a reply.


FINDING OF FACT

The evidence of record demonstrates the appellant 
intentionally misled VA as to her remarriage after the 
veteran's death.




CONCLUSION OF LAW

Bad faith is demonstrated in the creation of the overpayment 
of nonservice-connected death pension and entitlement to 
waiver is precluded.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.965 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") do 
not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  It is significant to note that chapter 53 
of title 38, U.S. Code (which governs waiver requests) 
contains its own decision notice provisions.  All relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained; the veteran is not prejudiced by 
the determination below.  

VA law provides that recovery of overpayment of any benefits 
made under laws administered by VA shall be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. § 1.965(b) (2007).  

Bad faith is defined, generally, as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense, such as conduct, while not undertaken with actual 
fraudulent intent, is undertaken with an intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
which results in a loss to the government.  38 C.F.R. 
§ 1.965(b).  The Court has held that the operative language 
in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage and that a 
mere negligent failure to fulfill a duty or contractual 
obligation is not an appropriate basis for a bad faith 
determination.  Richards v. Brown, 9 Vet. App. 255 (1996). 

Based upon the available record, the Board finds the evidence 
demonstrates the appellant intentionally misled VA as to her 
remarriage after the veteran's death.  VA records show 
entitlement to nonservice-connected disability benefits was 
established in March 1994 and an adjusted award was 
established in August 1994.  Records show the appellant was 
notified at that time of her responsibility to promptly 
report any pertinent changes.  A VA Form 21-0518, Improved 
Pension Eligibility Verification Report, signed by the 
appellant on September 7, 1994, included an affirmative 
response to the marital status question "I HAVE NOT 
REMARRIED SINCE THE VETERAN DIED (You have not married anyone 
since the veteran's death)."  The appellant, in essence, 
certified that the provided information was correct.  

Information obtained in March 2002, however, indicated the 
appellant had remarried C.R.C. and a certificate of marriage 
registration was subsequently received showing she had 
remarried in the last days of August 1994.  In handwritten 
correspondence dated in January 2003 the appellant stated she 
had reported to VA in 1994 that she had remarried, but 
provided no additional information as to how that information 
had been conveyed.  She also stated she had notified the 
Social Security Administration (SSA) of her remarriage and 
asserted that she had not known that her VA benefits would 
cease if she remarried.  She stated that she had in no way 
deceived VA into believing anything except that she was 
married.  The Board finds there is no record of any report of 
the appellant remarriage prior to March 2002 and the 
appellant's claim of having reported this information is 
considered to have no probative value.  

Correspondence dated in July 2005 noted the appellant's 
primary language of communication was Spanish and provided a 
statement attributed to her as follows:
"I strongly believed that I had indeed 
notified VA of my remarried status on the 
1994 EVR form.  My son filled out the 
form for me, and I signed it believing it 
was current and accurate.  If I would 
have been trying to deliberately deceive 
VA into assuming I was not married I 
would not have informed SSA that I was 
[married]."

In light of the appellant's previous handwritten 
correspondence to VA in English, the Board finds the 
appellant has demonstrated a sufficient proficiency in 
English to have comprehended her responsibilities for 
providing accurate information as to her marital status on 
the September 1994 VA Form 21-0518.  The question presented 
on the form was unambiguous and the Board finds the 
appellant's response provided within six months of the 
initial award of VA benefits and within days of her 
remarriage was clearly provided with a deceptive intent to 
seek an unfair advantage, with knowledge of the likely 
consequences.  Therefore, entitlement to waiver of 
nonservice-connected death pension overpayment is precluded 
as a result of bad faith.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the appellant's claim.




ORDER

The claim for entitlement to waiver of nonservice-connected 
death pension overpayment in the amount of $15,996 is 
precluded as a result of bad faith.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


